and order reversed and new trial granted, with costs to appellant to abide event. Held, the evidence was not sufficient to show that the husband carried on the farm as agent for his wife. Proof that she owned the farm and stock is not sufficient. (See Jones v. Walker, 63 N. Y. 612, and Dickerson v. Rogers, 114 id. 405.) All concurred, except Merrell, J., who dissented upon the ground that it appears from the testimony of W. M. Steubing, the financially irresponsible husband of appellant, who was active in procuring the feed for the sustenance of his wife’s cows, but who seems now deeply interested in defeating plaintiff’s just demand therefor, claiming that he alone and not his solvent wife was the person obligated to pay, and who testified: “I have been running the business which she [his wife] owns; ” that he was merely the agent for his wife and that the latter was legally obligated to pay for the feed for her stock.